                 Case 1:20-cv-00896-GWC Document 21 Filed 10/02/20 Page 1 of 2




ROY A. MURA                                   930 RAND BUILDING                             LEGAL ASSISTANT
SCOTT D. STORM                               14 LAFAYETTE SQUARE                            DOREEN A. WATSON
KRIS E. LAWRENCE                          BUFFALO, NEW YORK 14203
JERRY MARTI                                      (716) 855-2800
SCOTT D. MANCUSO                              (716) 855-2816 (FAX)
RYAN M. MURA                                   www.muralaw.com                              TRACEY J. EPSTEIN
                                                                                            Of Counsel
BRENDAN S. BYRNE                         nycoveragecounsel.blogspot.com

                                                October 2, 2020

       VIA CM/ECF
       Hon. Geoffrey W. Crawford
       United States District Court
       Western District of New York

                         Re:     Hutch & Associates, Inc. et al. v. Erie Insurance Company of New
                                 York, et al.
                                 Civ. Action No.:     1:20-cv-00896-GWC
                                 Our File No.:        9174

       Dear Judge Crawford:

                      This firm represents the Defendants in the above-referenced matter. On
       September 2, 2020, Defendants filed a motion to dismiss Plaintiffs’ Amended Complaint
       (“Motion to Dismiss”) (Dkt. No. 11). Pursuant to this Court’s Scheduling/Case Management
       Order (Dkt. No. 13), Plaintiffs timely filed their opposition papers on September 30, 2020
       (Dkt. Nos. 19 and 20).

                     Pursuant to Western District of New York Local Rule 7(b), I write jointly on
       behalf of Defendants and Plaintiffs to respectfully request:

                         •       an enlargement of two weeks of Defendants’ deadline to file their
                 reply papers to October 28, 2020; and

                          •      permission for Plaintiffs’ to file a sur-reply memorandum of law not
                 exceeding ten (10) pages in length by November 4, 2020 addressing only COVID-19-
                 related court decisions that Defendants cite in their reply memorandum of law that
                 have not already been cited in Defendants’ and Plaintiffs’ initial memoranda of law in
                 support and opposition.

                      This is the parties’ first request for an extension of the briefing schedule and
       permission to file a sur-reply brief.

                        Should the Court grant this request, we respectfully request that it “So Order”
       this letter in the space provided below.
      Case 1:20-cv-00896-GWC Document 21 Filed 10/02/20 Page 2 of 2
                        MURASTORM, PLLC
Hon. Geoffrey W. Crawford
United States District Court
October 2, 2020
Page 2


          Thank you for your time and attention to this matter.

                                            Respectfully submitted,

                                            MURASTORM, PLLC




                                            Roy A. Mura

RAM/me

cc:    All counsel of record (via CM/ECF)



SO ORDERED:                    _________________________________
                               Hon. Geoffrey W. Crawford

                               Dated: October ___, 2020
